— In this action by vendees against their vendor for specific performance of an agreement for the sale of real property, the mother of the vendor was permitted to intervene upon her claim that she was the equitable owner of the property, that the vendor merely held legal title in trust for her, and that the vendor was without authority to make the agreement of sale. The appeal is by the intervener from an order of the *769County Court of the County of Nassau granting plaintiffs’ motion for summary judgment against her, pursuant to rule 113 of the Rules of Civil Practice. Order reversed, with $10 costs and disbursements, and motion denied, without costs, on the authority of the rule stated in section 310 of the Restatement of the Law of Trusts. Carswell, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.